Citation Nr: 1403846	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-41 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral knee disorders. 

2.  Entitlement to service connection for bilateral hip disorders. 

3.  Entitlement to service connection for a back disorder. 

4.  Entitlement to service connection for a neck disorder.  

5.  Entitlement to service connection for diabetes mellitus, including as secondary to exposure to herbicide. 

6.  Entitlement to service connection for heart disease, including congestive heart failure and as secondary to exposure to herbicide. 

7.  Entitlement to service connection for hypertension. 

8.  Entitlement to service connection for peripheral neuropathy of the upper extremities, including as secondary to diabetes mellitus. 

9.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to diabetes mellitus. 

10.  Entitlement to service connection for erectile dysfunction.  

11.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

12.  Entitlement to service connection for a psychiatric disorder claimed as depression, including as secondary to diabetes mellitus.  

13.  Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from August 1974 to October 1980. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office. 

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge by videoconference from the RO in July 2011.  A transcript of the hearing is associated with the claims file. 

On the record during the hearing, the Veteran withdrew claims for service connection for a left wrist disorder, bilateral foot disorders, and peripheral vascular disease.  Therefore, these issues are no longer on appeal.  38 C.F.R. § 20. 204 (2013). 

The Virtual VA paperless claims processing system does not contain additional evidence relevant to this appeal.    

The issue of service connection for a right wrist disability was raised by the Veteran in a January 2008 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.








REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran served as a U.S. Marine Corps freight transport operator, paratrooper, and embassy security guard.  He contended in several written statements and in testimony during the July 2011 hearing that his claimed disorders are a result of certain injuries, experiences, and exposure to hazardous materials in service.  

VA has a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).   

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

Service treatment records are silent for any injuries, symptoms, diagnoses, or treatment for any claimed disorder.  The Veteran has not been afforded a VA examination for any claimed disorder.  

Knees, Hips, Back, and Neck Disorders

In several statements from the Veteran and a fellow Marine and in testimony at the Board hearing, the Veteran reported that he sustained recurrent bilateral knee, bilateral hip, and lumbar and cervical spine trauma in multiple parachute jumps in training in 1975-76.   He further reported sustaining severe injuries in a military vehicle accident in Gabon, West Africa, and after a fall on ice in Vienna, Austria, while serving as an embassy security guard.  Although there is no record of military or private treatment, these events are consistent with the Veteran's location and duties.  After all events, the Veteran continued with his Marine duties without restriction.  He now contends that he did not seek treatment because he did not want to jeopardize his paratrooper qualifications or seek foreign medical care.  

Post service records show that the Veteran underwent reconstruction surgery of the anterior collateral ligament of the right knee by a private surgeon in 1991.  In April 2005, a physician performed a general examination for the Social Security Administration (SSA).  The examiner noted a full range of motion of all joints with no mention of orthopedic symptoms or disorders.   However, VA outpatient treatment records in 2008 show diagnoses of degenerative disc disease and spondylosis of the lumbar and cervical spine, management for buttock pain, knee pain and locking, and notations of  "severe arthritis" on many occasions.  Therefore, as there is evidence of current disorders of the knee, hips, and lumbar and cervical spine, credible lay reports of plausible related events in service, and the Veteran's suggestion that his spinal and joint disease was caused by the events, a VA orthopedic examination is necessary to decide the claims.  38 C.F.R. § 3.159(c) (2013).  




Diabetes Mellitus, Heart Disease, Hypertension, Peripheral Neuropathy, and Erectile Dysfunction

The Veteran contends that he developed these disorders in service even though he was asymptomatic.  He further contends that the diabetes and heart disorders were caused by exposure to the following substances:  CS (tear) gas during Marine training, medication for malaria containing quinine, immunizations for smallpox and yellow fever, exposure to herbicide in Okinawa in 1975-76, and the ingestion of salt tablets in hot climates.  He contends that hypertension, peripheral neuropathy, and erectile dysfunction are secondary to diabetes.  

In December 2004, the Veteran was admitted to a private hospital for symptoms of chest pain, fatigue, and shortness of breath that he reported experiencing for the previous six months.  The attending physician diagnosed a myocardial infarction, congestive heart failure, diabetes mellitus, diabetic ketoacidosis, and hypertension.  VA outpatient treatment notes in 2008 refer to lower extremity pain and the Veteran's reports of sexual dysfunction.  The latter disorder is also mentioned in records as potentially secondary to medications and as a psychological response.  

Service treatment records showed that the Veteran was immunized for yellow fever and smallpox.  It is possible that Marine training included controlled gas mask exercises using CS gas, and it is likely that salt tablets were issued in hot climates. Treatment records are silent for any prophylactic medication or episodes of malaria, although the Veteran did serve in West Africa.  

To support his contentions of a relationship of the disorders to CS gas and quinine, the Veteran provided excerpts from Internet articles from commercial and law firm sites with some secondary references to medical studies.  He also submitted internet articles from a state health organization and the U.S. Centers for Disease Control reporting on incidents of acute reactions and subsequent heart disease in some individuals who received smallpox and yellow fever immunizations.  

Regarding exposure to certain herbicide agents, the Veteran testified at his hearing that he drove trucks carrying various cargos during service in Okinawa in 1975-76.  He acknowledged that he did not know the contents of the cargo but reported that areas around the bases were defoliated with herbicide.  He contended without a reference that the herbicide persists for long periods of time, but he did not report any incidents of exposure by contact, respiration, or ingestion.  He referred to a 1998 Board decision (and Japanese news articles reporting on that decision) in which a Veteran who served in Okinawa in 1961 was found to have been exposed to tactical herbicides.  Although service department evidence in that case did not indicate the presence and use of the designated herbicide agents in Okinawa, the Board found that Veteran's accounts of mixing and spraying areas for landscaping and exercises to be credible.  In this appeal, the Veteran served at a significantly different time, long after the use of tactical herbicide in Vietnam.  During his Board hearing, he did not contend that he handled any agents and was unsure of the specific contents of the containers that he transported.  

Moreover, since the Board decision in 1998, the Department of Defense (DoD) performed research into the use of the designated tactical herbicide agents (as different from commercial agricultural agents) in Okinawa.  A request to the Joint Services Record Research Center (JSRRC) to investigate the presence and use of the tactical herbicide agents in Okinawa in 1975-76 is necessary to decide the claims.  This research must include a review of the following DoD report:  A.L. Young, "Investigations into Allegations of Herbicide Orange on Okinawa, Japan" (Jan. 2013) (available at denix.osd.mil/shf/upload/Allegations-of-Herbicide-Orange-on-Okinawa-January 2013.pdf ) (last visited Jan. 22, 2013).  A copy of this report must be provided to the Veteran and his representative.  

Psychiatric Disorder, including PTSD and Depression

In written statements in June 2007 and during the July 2011 Board hearing, the Veteran reported that he first experienced psychiatric symptoms in service and described several traumatic events.  These events included an occasion when he was physically assaulted in his barracks at Camp Pendleton in November 1974 after which the perpetrators received military discipline.  He further reported that he drove through a civilian riot to assist an embassy "friend" in Libreville, Gabon at some time in 1978.  He also reported other events with insufficient information to permit research or for which he was not in a position of danger or witness to the event.  In November 2011, the JSRRC reported that insufficient evidence had been presented to research and verify the occurrence of any of these events.  However, the reported month and year of the assault at Camp Pendleton does provide a reasonable time period for JSRRC to investigate Marine Corps, Naval Criminal Investigative Service, or Camp Pendleton base security records of a physical assault.  Even if service records are not available, consideration must be given to other sources of information and to an expressed fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.303(f) (3), (5) (2013).  

In May 2007, a VA staff psychiatrist diagnosed major depression caused in part by fear of being injured in the individual assault and in the course of carrying out his other duties.  The Veteran has not been diagnosed with PTSD in VA outpatient treatment, but he has not been provided a comprehensive VA examination.  As there is evidence of a current psychiatric disorder and credible lay evidence of events in service sufficient to warrant further investigation, and the Veteran's lay suggestion of a relationship of his disorder to the events, the low threshold for an examination is met.   

Finally, VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  The records show that the Veteran has been receiving on-going VA outpatient treatment.  Accordingly, the RO should request VA medical records pertaining to the Veteran that are dated from December 2008 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As the Veteran has no current service-connected disabilities but many service connection claims pending, the Board will defer any action on the claim for a TDIU as intertwined with the remaining claims.  

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA outpatient treatment since December 2008 and associate any records received with the claims file. 

2.  Provide the Veteran with a copy of the DoD report by A.L. Young titled "Investigations into Allegations of Herbicide Orange on Okinawa, Japan" (Jan. 2013) (available at denix.osd.mil/shf/upload/Allegations-of-Herbicide-Orange-on-Okinawa-Jaurary 2013.pdf) (last visited Jan. 22, 2013).  Inform the Veteran that this government report will be considered and provide an opportunity to respond with additional evidence or argument.  Request that the Veteran provide any additional details for his reported traumatic events, including dates and names of individuals involved.  

3.  Then, request that JSRRC review the DoD report and perform additional research of government documents regarding an assault at Camp Pendleton barracks in November 1974, the occurrence of violent civil unrest in Libreville, Gabon from October 1977 to January 1979, and any other traumatic events for which the Veteran provides sufficient details to permit record research.  

4.  Schedule the Veteran for an orthopedic examination of his bilateral knees, bilateral hips, and lumbar and cervical spine.  Request that the examiner review the claims file and note the review in an examination report.  The examiner should consider that the Veteran did execute multiple parachute jumps with consequences as described by the Veteran but without treatment noted in the service treatment records.   

Request that the examiner provide a diagnosis for any disorders of the knees, hips, and lumbar and cervical spine and provide an opinion whether it is at least as likely as not (50 percent probability or greater) that any disorder was caused or aggravated by any aspect of service, including the multiple parachute jumps and landings as described by the Veteran in the record or during the examination. 

The examiner must comment on the Veteran's contentions and provide a complete rationale for all opinions.  

5.  Schedule the Veteran for an examination by an internal medicine physician for diabetes, heart disease, hypertension, peripheral neuropathy, and erectile dysfunction.  Request that the examiner review the claims file and note the review in an examination report.

Request that the physician provide a current diagnosis for any endocrine, heart, peripheral neurological, and vascular diseases and provide an opinion whether any of the diagnosed diseases are caused or aggravated by any aspect of service, including exposure to CS gas, immunizations for yellow fever and smallpox, quinine in prophylactic medication for malaria, salt tablets, or any other aspect of active service, or are secondary to diabetes mellitus.   

The examiner must comment on the Veteran's contentions and on the relevance and medical persuasiveness of the Internet articles in the file and provide a complete rationale for all opinions. 

6.  Schedule the Veteran for a VA mental health examination with a psychiatrist or doctoral level psychologist.  Request that the examiner review the claims file and note the review in the examination report.  

Assuming that any traumatic events or other features of active service reported by the Veteran actually occurred, request that the examiner provide a diagnosis of any current chronic mental health disorder, including PTSD and depression, and provide an opinion whether any disorder was caused or aggravated by the specific events reported by the Veteran or by his fear of hostile military or terrorist activity during his active service.    

The examiner must comment on the Veteran's contentions and provide a complete rationale for all opinions.  

7.   After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims for service connection for disorders of the bilateral knees, bilateral hips, lumbar and cervical spine, diabetes mellitus, heart disease, hypertension, peripheral neuropathy of the upper and lower extremities, erectile dysfunction, PTSD, psychiatric disorder other than PTSD, and a total rating based on individual unemployability.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



